COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION
Cause number:            01-17-00184-CV
Style:                   Stacey Tinsley v. Glenda Briggs
Date motion filed*:      June 3, 2017
Type of motion:          First Motion for Extension of Time to File Reporter’s Record
Party filing motion:     Court Reporter Lettie Witter
Document to be filed:    Reporter’s Record

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                April 11, 2017
       Number of extensions granted:          0       Current Due Date: June 5, 2017
       Date Requested:                   July 5, 2017 (85 days from original deadline)

Ordered that motion is:
       Granted
             If document is to be filed, document due: July 5, 2017.
                    No further extensions of time will be granted absent extraordinary
                     circumstances.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
       This Court’s May 16, 2017 Order, among other things, deemed appellant indigent and
       ordered the reporter’s record to be filed within 20 days of that Order. Accordingly,
       the reporter’s first extension request is granted until July 5, 2017, but the reporter is
       warned that, given the total time requested, no further extensions will be granted
       absent extraordinary circumstances. See TEX. R. APP. P. 10.5(b)(1)(C), 35.3(c).
       The county clerk is ORDERED to mail the clerk’s and reporter’s record to the pro se
       appellant within 45 days of the date of this Order, at no cost to appellant, and shall
       further certify to this Court the delivery date within 60 days of the date of this Order.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually         Acting for the Court
Date: June 8, 2017


November 7, 2008 Revision